DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-4) in the reply filed on 22 February 2021 is acknowledged.  The traversal is on the ground(s) that the inventions of each of the groups are so closely related that restriction is not required and does not place a search burden on the Examiner. However, such arguments are not found persuasive because of Applicant's mere allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office. This allegation relies on the unsupported assumption that the search and examination of all inventions would be coextensive. However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims. In addition, the Examiner has properly identified a lacking of unity between the groups, which render such claims distinct and thus restrictable.
In any case, while there may be some overlap in the searches of the inventions, there is no reason to believe that the searches would be identical and at any point during prosecution, claims drawn to each invention may be amended and thus, may diverge from each other, requiring searches in areas which DO NOT overlap.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 22 February 2021, as described above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feinberg et al. ((WO 2015/017421) as provided by Applicant in the IDS).
Regarding Claim 1: Feinberg et al. disclose a three dimensional printing system, comprising: a support bath including a support material, wherein the support material has a gel-like state when a stress applied to the support material is less than a yield stress, wherein the support material has a free-flow state when the stress applied to the support material is above the yield stress, wherein when the stress applied to the support material changes from above the yield stress to below the yield stress, the support material returns to the gel-like state ([0007]-[0009]); and a printing device for delivering a plurality of discrete volumes of a liquid to the support bath, wherein each discrete volume of liquid is delivered to a specified voxel, where each specified voxel corresponding to a discrete volume of liquid is in a different location, wherein as each discrete volume of liquid is delivered in the support bath, the support material supports the discrete volume of liquid, wherein the plurality of discrete volumes of liquid build material form a liquid three dimensional structure (the structure material is deposited using a syringe based extruder that is inserted into the support material to extrude the structure material into the support material ([0009]). Note: while the term voxel is not specifically used it is clear that the syringe would extrude discrete volumes to the specified locations thus meeting the claim), wherein prior to delivering the plurality of discrete volumes of the liquid build material to each specified voxel, the support material in each specified voxel is in the gel-like state, wherein as the printing devices moves to each specified voxel the printing produces stress applied to the support material in that specified voxel that is above the yield stress so that upon printing each discrete volume of the liquid build material in each specified voxel the support material in each specified voxel converts into the free-flow state, wherein the support material flows out of each specified voxel as the discrete volume of the liquid build material is printed to each specified voxel, wherein after each discrete volume of the liquid build material is printed to each specified .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. ((WO 2015/017421) as provided by Applicant in the IDS) as applied to claim 1 above, and further in view of Norikane ((WO 2015/111366) as provided by Applicant in the IDS).
Regarding Claims 2 and 3: Feinberg et al. disclose the invention as described above in the rejection of claim 1.  Feinberg et al. disclose the support material may be a hydrogel ([0009]) but Feinberg et al. fail to specifically disclose wherein the support material is a smectite material selected from the group consisting of: montmorillonite (MMT), nontronite, Saponite, hectorite, and a combination thereof.  However, Norikane describes 3D printing of hydrogels and further discloses smectite and more specifically  water-swellable hectorite, water-swellable montmorillonite, and water-swellable saponite as a material for forming a support (pg. 5 line 16-pg. 6 line 4).  It would have been obvious to a person having ordinary skill in the art at the time of invention to form the support material of Feinberg et al. to include a smectite material to facilitate forming a support as suggested by Norikane.
Regarding Claim 4: Feinberg et al. disclose the invention as described above in the rejection of claim 1.  Feinberg et al. disclose the support material may be a hydrogel ([0009]) but Feinberg et al. fail to specifically disclose wherein the support material is Laponite EP®, Laponite RD®, Laponite XLG®, Laponite XL21*, Laponite D®, or a combination thereof. However, Norikane describes 3D printing of hydrogels and more specifically Laponite EP®, Laponite RD®, Laponite XLG®, Laponite XL21*, Laponite D® as a material for forming a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT J GRUN/Primary Examiner, Art Unit 1744